DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-14 are deemed to have an effective filing date of August 8, 2018 because the provisional application does not support the “providing an impedance signal for testing an impedance of the user” step recited in  claims 1 and 12-14.

Response to Amendment
This Action is in response to the Amendment filed November 4, 2022.
In view of the Amendment, the rejection of claims 12-14 under 35 USC 112, as set forth in the Office Action dated 08/08/2022, is withdrawn.
Claims 1 and 12 are amended.
Claims 1-37 are pending with claims 3 and 15-37 withdrawn from examination.

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that paragraph [178] of Pal is directed to testing the impedance of the electrodes 805, paragraph [0178] states that the electrodes are positioned on body 804 and session 807 can automatically start, or, the impedance of the electrodes can be checked before the transdermal electrical stimulation (TES) session. That is, the electrodes are positioned on the body when the impedance is checked, which would be the subject’s head as recited in the Abstract of Pal. The Office Action relied on paragraphs [0050] and [0056]-[0057] of Pal for testing the impedance of the user in claim 12. Pal discloses that a subject’s cognitive state can be modulated using a cognitive state-modifying stimulation level to a stimulation level that is sub-threshold for inducing the cognitive state [0050], and that the precise threshold stimulation parameters may be subject-dependent [0056]. That is, Pal recognizes that stimulation parameters are dependent on the subject. Moreover, paragraph [0008] of Pal states that power density affects skin resistance (impedance) and that skin impedance is frequency dependent; and paragraph [00021] of Pal discloses that impedances of a subject’s tissue (mostly due to skin impedance) and hardware components of the system including electrodes are between 1000 ohms and 20,000 ohms. Thus, in order to determine if a cognitive state-modifying stimulation level or a sub-threshold stimulation level is being applied, one of ordinary skill in the art would test for the impedance at the electrode on a subject’s body to determine how skin impedance of the subject affects the stimulation parameters, since skin impedance is the vast majority of a subject’s tissue impedance. 
In response to Applicant’s argument that Pal checks the impedance of the electrodes for the purpose of identifying degraded electrodes and paragraph [0084] of the specification discloses that the signal generator conducts an impedance test to determine whether the impedance (resistance to electrical current flow, resistance to another type of signal, etc.) associated with the user is acceptable, the distributor (electrode) of the instant invention is attached to the user’s body, when the impedance test is run, which is similar to the impedance test disclosed in paragraph [0178] of Pal. The instant invention recites an acceptable range for the skin resistance as being between 5,000 ohms and 20,000 ohms (paragraph [0021] of Pal). Thus, the unacceptable level would be when the electrode is degraded or its resistance to electrical flow is not acceptable. Claim 1 of the instant invention does not mention confirming that the impedance is below a threshold. Thus, the checking the impedance of electrodes, when the electrodes are attached to the subject’s skin as disclosed by Pal, would include checking the skin impedance/resistance of the subject/user. 
	In response to Applicant’s argument that Pal does not teach or suggest providing a signal to a brain portion of a user to assist with meditation, Pal’s abstract recites that methods of enhancing attention, alertness, mental focus, or of enhancing a calm or relaxed mental state are achieved by applying transdermal electrical stimulation across electrodes positioned on the subject’s temple (which would necessarily provide a signal to a brain portion of the user). Since meditation is the act of meditating and meditate is defined as think deeply or focus one’s mind for a period of time (meditation and meditate definition in google.com), Pal teaches or suggest providing an electrical signal to the brain of a user to enhance or assist mental focus or meditation.
	With respect to the Thomson article, the portion of the article relied upon in the Office Action is attributed to Marlon Darulewitz at the University of British Columbia. 
Meanwhile, Marlon Darulewitz at the University of British Columbia and his colleagues had a similar idea to yoga. “We know that yoga and meditation can have a positive impact on depression, anxiety and stress”, he says. “There’s such a great need for improved treatments for these conditions, so were curious to see whether we could harness tDCS and yoga together. (page 2, lines 26-29 of the Thomson article).
The Examiner agrees that the portion of the Thomson article attributed to Bashar Badran is not prior art against the instant invention. However, since the Thomson article is not 100% derived from directly or indirectly from an inventor of the present application, the exception does not apply to the portions of the article that indicated that others used electrical signals applied to the subject’s head to enhance yoga to improve treatments for depression, anxiety, and stress. The participants in Marlon Darulewitz study were in engaging in one or more meditation practices (yoga meditation) when the electrodes were provided to participants during a yoga session (page 2, lines 32-33 of the Thomson article: “During one yoga session, the participants received tDCS or a sham procedure.” – “tDCS” stands for transdermal direct current stimulation). The published article suggests to one of ordinary skill in the art to try tDCS stimulation during yoga to enhance yoga and meditation. 
	In response to Applicant’s assertion that yoga and meditation are very different practices, the instant claims do not preclude yoga meditation.  While yoga does have a physical component, the physical component is slow movements that focus on strength, flexibility, and balance; and yoga has a meditation component after or during the physical component. Wireless electrodes could provide electrical stimulation to a person practicing yoga and would not be impractical. Based on this Examiner’s yoga practice, a lot of yoga participants wear headbands while doing yoga. Adding wireless electrodes to a headband would not be impractical. The Examiner further notes that 3rd NYC Neuromodulation Conference on January 13th-15th, 2017 is more than one year from the effective filing date of the claimed invention (that includes impedance) and thus, expressly teaches using tDCS during meditation. 
	With respect to the article by Marlon Danielewitz and others mentioned in Applicant’s remarks, the article is not prior art with respect to the current claimed invention. Moreover, Pal teaches that tDCS positively affects cognition; and the Thomson article teaches or suggests that participants received tDCS during a yoga session. Thus, one of ordinary skill in the art would have been motivated to combine tDCS while a participant was practicing meditation as Pal teaches tDCS assists with mental focus. See the attached article entitled “Yoga for Improving Memory and Concentration” that was published online in Yoga Basics before 11/06/2014 as that was the date of the first comment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/005840 to Pal et al. (hereinafter referred to as “Pal”) in view of the article entitled “Yoga and meditation work better if you have a brain zap too” by Helen Thomson (hereafter referred to as the “Thomson article”).
Referring to claim 1, Pal discloses a method of operating a system for assisting a user with meditation (e.g., Abstract: methods of enhancing/assisting a calm or relaxed mental state using transdermal electrical stimulation), the method comprising: providing a system comprising a distributor (e.g., Fig. 9, electrodes 901) and a signal generator (e.g., Fig. 9, TES controller 904); applying, to the user, the distributor at or near a brain portion of the user (e.g., Fig. 4D, electrodes 406, 405 are placed on the head of the user near the brain and paragraph [0102]: TES applicator system for modifying a cognitive state includes a pair of electrodes applying energy to underlying neural tissue (cranial nerves, brain, etc.)); operating the signal generator to provide an impedance signal for testing an impedance of the user, the signal generator providing the impedance signal to the brain portion of the user to test the impedance of the user (e.g., Fig. 8 and paragraph [0178]: the impedance of the electrodes 805 is checked/tested by the TES system); and operating the signal generator to provide a further signal to the distributor for assisting meditation (e.g., Fig. 8, 808 and paragraph [0178]: electrical stimulation is delivered with specified stimulation protocol). Pal differs from the claimed invention in that it does not expressly disclose that the distributor providing the further signal to the brain portion of the user while the user is engaging in meditation. However, the Thomson article teaches in a related art that yoga and meditation work better when the meditator’s brain receives electrical stimulation (e.g., title and page 2, lines 27-36 of the Thomson article: during one yoga/meditation session the participants received brain stimulation technique called transcranial direct current stimulation (tDCS) where yoga is an “other form of focus or stress relief” as evidenced by Hogle, cited of interest). Accordingly, before the effective filing date of the claimed invention (08/17/2018 as the provisional does not disclose impedance or resistance), one of ordinary skill in the art would have recognized that brain stimulation while one is meditating would assist with the meditation in view of the teachings of the Thomson article. Consequently, one of ordinary skill in the art would have modified the method of Pal to include applying a further signal while the user meditates in order to enhance the meditation of the user as Pal discloses (e.g., paragraph [0011] of Pal) in view of the teachings of the Thomson article that such practice was known to those skilled in the art, and because the combination would have yielded predictable results.
With respect to claim 2, Pal in view of the Thomson article teaches the method of claim 1, where the impedance signal or the further signal is a direct current from about 5 volts to about 20 volts (e.g., paragraphs [0021], [0067] and [0122] of Pal: high peak currents can be achieved greater than 10 V, greater than 15 Volts, Fig. 5A illustrates a waveform with direct current parameters, electrical stimulation waveform includes direct current waveform components).
As to claim 4, Pal in view of the Thomson article teaches the method of claim 2, where the impedance signal or further signal has a current level from about 0.5 milliamps to about 5 milliamps (e.g., paragraph [0126] of Pal: Fig. 5G shows a square wave with a direct current shift of 1mA – the majority of the waveform is from 0.5 to 5 mA).
With respect to claim 5, Pal in view of the Thomson article teaches the method of claim 2, where the impedance signal or further signal has a current level from about 1 milliamp to about 2 milliamps (e.g., paragraph [0126] of Pal: Fig. 5G shows a square wave with a direct current shift of 1mA – the waveform has a current level 1 milliamp to 2 mA). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Pal with signal having a current level between 1.0 mA to 2.0 mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
As to claim 6, Pal in view of the Thomson article teaches the method of claim 1, where the distributor includes an anode and a cathode, the anode providing the impedance signal or further signal to the user and the cathode receiving from the user and transferring back to the signal generator the impedance signal or further signal to complete a circuit (e.g., paragraphs [0016] and [0102] of Pal: TES current is applied between the cathode and the anode and the current is passed through the body between the anode and the cathode by applying energy to the underlying tissue in a particular pathway).
With respect to claim 7, Pal in view of the Thomson article teaches the method of claim 6, where the anode is placed at or near a right temple of the user and the cathode is placed approximately above a left eye of the user (e.g., Fig. 4D and paragraph [0113] of Pal). The Examiner interprets that the cathode is placed approximately above a left eye to include above the left eye where the center of the electrode is at the midline of the forehead as shown in Fig. 4D of Pal.
As to claim 8, Pal in view of the Thomson article teaches the method of claim 1, where the brain portion corresponds to an area of the user associated with one or more of: a frontal cortex of a brain of the user (e.g., Fig. 4D and paragraph [0113] of Pal), a supplementary motor area of the brain, a posterior cingulate cortex of the brain, an auricular nerve, a cranial nerve (e.g. paragraph [0117] of Pal), a left insula, a right insula (e.g. paragraph [0137] of Pal), an olfactory nerve, an optic nerve, a trigeminal nerve (e.g. paragraph [0218] of Pal), a facial nerve (e.g. paragraph [0122] of Pal), a glossopharyngeal nerve, a vagus nerve (e.g. paragraph [0117] of Pal), a hypoglossal nerve, or an auriculotemporal nerve. Examiner’s note, only one portion of the brain needs to be taught to meet the claim.
With respect to claim 9, Pal in view of the Thomson article teaches the method of claim 1, where the distributor includes an area of contact at which the distributor is applied to the user (e.g., paragraph [0166] and Fig. 7C, adhesive portion 705 of the adherent electrode) the distributor including a signal distributor at the area of contact (e.g., paragraph [0166] and Fig. 7C, electrode contact portion 706).
As to claim 10, Pal in view of the Thomson article teaches the method of claim 9, where the signal distributor is formed from hydrogel (e.g., paragraph [0168]: the composition of transdermal electrodes may include a hydrogel that contacts the skin).
With respect to claim 11, Pal in view of the Thomson article teaches the method of claim 1, further including operating the signal generator to change the further signal from a first signal to a second signal (e.g., paragraphs [0020] and [0198] of Pal: impedance and/or capacitance data is done repeatedly to improve the function of the unit by changing stimulation parameters and [0050]: TES modulation).

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“YOGA FOR IMPROVING MEMORY AND CONCENTRATION” by Timothy Burgin (https://www.yogabasics.com) is cited for its teaching that yoga employs concentration techniques to improve focus or awareness (i.e., meditation) during its practices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792